       2:18-cr-01022-DCN          Date Filed 11/14/18    Entry Number 2        Page 1 of 1

                                                                           # OF DEFENDANTS: 2

                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF SOUTH CAROLINA
                                   CHARLESTON DIVISION

 UNITED STATES OF AMERICA                                      2:18-1022
                                                      CR. NO.: _ _ _ _ __

                      V.                              18 u.s.c.   § 1343
                                                      18 u.s.c.   § 1349
          SEALED INDICTMENT                           18 U.S.C.   § 1951
                                                      18 U.S.C.    1956(h)
                                                      18 U.S.C.   § 98l(a)(l)(C)
                                                      18 U.S.C.   § 982(a)(l)
                                                      28 U.S.C.   § 246l(c)




The within Indictment was received and sealed by the Court at ~ p . m . / on November

  14    '2018.


   D (Single-defendant case       only): Upon the arrest of the defendant, it is ordered that the
        Indictment be unsealed.

   ~ngle and multi-defendant cases): When a named defendant is arrested, the United States
     Attorney is authorized to disclose an appropriately-redacted copy of the Indictment to the
     United States Magistrate Judge, that defendant, that defend t's a mey (if any), and the
     United States Probation Office. The Indictment is to re            d til further order of
     the Court.
All Bench Warrants and any documents related to service



                                        UNITED STA


Charleston, South Carolina

   W~            I'( ,2018

                                                -1-
